  Case 2:11-cr-00935-R Document 1487 Filed 04/23/20 Page 1 of 2 Page ID #:10045
                                                                                                      FII.FD
                                                                                            .r.eax,i'.S.DL\TRICT C[x7tT
                                                                                            r

                                UNITED STATES DISTRICT COURT
                                                                                            Apri123, 2020
                               CENTRAL DISTRICT OF CALIFORNIA
                                                                                         et~rnw.mc
                                                                                                 sT~wc,~T ~r c•~,tt~oq;~u~
                                                                                           BY:      V 1V1       bEPIT'


                                       CRIMINAL MINUTES -GENERAL
 Case No. CR 11-935 R                                                        Date     April 23, 2020
 Title           United States v. Gonzalez



 Present: The Honorable Michael R. Wilner
                      Veronica Piper                                           n/a
                      Deputy Clerk                                   Court Reporter /Recorder
          Attorneys Present for Government:                       Attorneys Present for Defendant:
                            n/a                                                 n/a
 Proceedings:               ORDER OF DETENTION —SUPERVISED RELEASE ALLEGATION

      The Court conducted a detention hearing pursuant to Federal Rule of Criminal
Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)following Defendant's arrest for alleged
violations) of the terms of Defendant's ❑probation / ~ supervised release.


      The Court finds that Defendant has not carried his/her burden of establishing by clear and
convincing evidence [18 U.S.C. § 3142(b-c)] that Defendant:
                  ~       will appear for further proceedings as required if released.
                  ~       will not endanger the safety of any other person or the community if
                          released.


         The Court bases its findings on the following:
                  ~       Allegations in petition
                  ~       Lack of bail resources
                  ~       No stable residence or employment

                  ❑       Ties to foreign countries
                  ~       Previous failure to appear or violations of probation, parole, or release
                  ~       Nature of previous criminal convictions
                 ~        Substance abuse



M RW-2SR(9/16)                            CRIMINAL MINUTES-GENERAL                                          Page I oft
   Case 2:11-cr-00935-R Document 1487 Filed 04/23/20 Page 2 of 2 Page ID #:10046



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORI~TIA


                                   CRIMINAL MINUTES -GENERAL
 Case No. CR 11-935 R                                                     Date   April 23, 2020
 Title           United States v. Gonzalez


                  ❑      Already in custody on state or federal offense
                  ❑      Refusal to interview with Pretrial Services
                  n

         ~        Defendant did not oppose the detention request.


                                                   * **

      IT IS THEREFORE ORDERED that the defendant be detained pending further
proceedings.




MRW-2SR (9/16)                           CRIMINAL MINUTES -GENERAL                            Page 2 oft
